EX-10.1

SOTHEBY’S
EXECUTIVE BONUS PLAN
AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2007

-i-



--------------------------------------------------------------------------------



SOTHEBY’S
EXECUTIVE BONUS PLAN
TABLE OF CONTENTS

 

 

 

 

 

   

 

 

Page

   

 

   

ARTICLE 1

 

PREAMBLES

 

1

1.1

 

Establishment and Adoption of the Plan

 

1

1.2

 

Purpose of Plan

 

1

ARTICLE 2

 

DEFINITIONS

 

1

ARTICLE 3

 

PARTICIPATION

 

2

ARTICLE 4

 

ADMINISTRATION

 

3

4.1

 

Committee

 

3

4.2

 

Powers and Duties of the Committee

 

3

4.3

 

Delegation by Committee

 

3

4.4

 

Expenses of Administration

 

3

4.5

 

Indemnification

 

3

ARTICLE 5

 

PERFORMANCE GOALS AND PERFORMANCE BONUS AMOUNTS

 

4

5.1

 

Establishment of Performance Goals

 

4

5.2

 

Determination of Performance Bonus

 

4

5.3

 

Maximum Award Amount

 

4

5.4

 

Code Section 162(m)

 

4

5.5

 

Changes to the Target

 

4

5.6

 

Impact of Extraordinary Items or Changes in Accounting

 

5

ARTICLE 6

 

PAYMENT OF PERFORMANCE BONUS

 

5

6.1

 

Termination of Employment Prior to the Bonus Payment Date

 

5

6.2

 

Time, Form and Manner of Payment

 

5

6.3

 

Restricted Stock Award

 

5

6.4

 

Withholding; Payroll Taxes

 

6

6.5

 

Payment to Beneficiary or Guardian

 

6

6.6

 

Impact of Performance Bonus on Corporation’s Other Benefit Plans or Programs

 

6

ARTICLE 7

 

AMENDMENT AND TERMINATION OF PLAN

 

7

7.1

 

Amendment

 

7

7.2

 

Right to Terminate

 

7

ARTICLE 8

 

MISCELLANEOUS

 

7

8.1

 

Status of Each Participant is that of an Unsecured General Creditor

 

7

8.2

 

Nonassignability

 

7

8.3

 

Not a Contract of Employment

 

7

8.4

 

Terms

 

7

8.5

 

Captions

 

7

8.6

 

Governing Law

 

7

8.7

 

Validity

 

8

8.8

 

Compliance with Law

 

8

8.9

 

Successors

 

8

8.10

 

Execution

 

8

-i-



--------------------------------------------------------------------------------

SOTHEBY’S
EXECUTIVE BONUS PLAN
ARTICLE 1
PREAMBLES

1.1 Establishment and Adoption of the Plan. Effective as of January 1, 2005,
Sotheby’s Holdings, Inc. (the predecessor to the Corporation) established the
Sotheby’s Holdings, Inc. Executive Bonus Plan, which was subsequently approved
by shareholders. The Sotheby’s Holdings, Inc. Executive Bonus Plan is hereby
amended and restated effective as of January 1, 2007 as the Sotheby’s Executive
Bonus Plan (the “Plan”), which is set forth in this Plan document, subject to
the approval of the shareholders of the Corporation. The Plan will remain in
effect until terminated by the Committee.

1.2 Purpose of Plan. The purpose of the Plan is to attract, retain, motivate and
reward highly qualified and experienced executives who will perform in the best
interests of the Corporation and to align employee interests with those of the
Corporation’s shareholders by providing variable compensation, based on the
achievement of performance objectives. To this end, the Plan provides a means of
rewarding eligible employees based on the performance of the Corporation and its
Business Units.

ARTICLE 2
DEFINITIONS

For the purposes of this Plan, the following words and phrases have the meanings
indicated, unless the context clearly indicates otherwise.

2.1 Applicable Period means, with respect to any Performance Period, a period
commencing on or before the first day of such Performance Period and ending no
later than the earlier of (i) 90 days after the beginning of the Performance
Period or (ii) the date on which 25% of the Performance Period has been
completed. Any action required under the Plan to be taken within the period
specified in the preceding sentence may be taken at a later date if, but only
if, Code Section 162(m) and the regulations thereunder permit such later date,
in which case the term “Applicable Period” shall be deemed amended accordingly.

2.2 Beneficiary is determined under Section 6.5.

2.3 Board means the Corporation’s Board of Directors.

2.4 Business Day means any day on which the New York Stock Exchange is open for
trading.

2.5 Business Unit means a strategic business unit, central function, regional
group or other unit of classification of the Corporation, as specified by the
Committee.

2.6 Code means the Internal Revenue Code of 1986, as amended.

2.7 Corporation means Sotheby’s, a Delaware corporation.

2.8 Committee means the committee appointed by the Board to administer the Plan
as set forth in Section 4.

2.9 Date of Grant with respect to an award of Restricted Stock, means the date
on which the Committee approves the award of Restricted Stock under Article 6 of
the Plan.

2.10 Employee means an individual who is and continues to be employed (within
the meaning of Code Section 3401 and the regulations promulgated thereunder) by
the Corporation or a subsidiary of the Corporation. An Employee shall cease to
be an Employee upon the voluntary or involuntary termination of his employment
with the Corporation for any reason. Whether an authorized leave of absence or
an absence due to military or government service, disability, or any other
reason constitutes a cessation of employment, shall be determined by the
Committee.



--------------------------------------------------------------------------------

2.11 Exchange Act means the Securities Exchange Act of 1934, as amended.

2.12 Participant means an Employee who has been selected to participate in the
Plan for a particular Performance Period based on the Chief Executive Officer’s
annual recommendation to the Committee. It is intended that only a select group
of key executives will be eligible to participate in the Plan.

2.13 Performance Bonus means, for each Participant, the amount payable to him as
a bonus pursuant to the Plan.

2.14 Performance Goals for any Performance Period, shall mean:

(i) The performance goals of the Corporation or one or more Business Units, as
specified by the Committee, shall be based on one or more of the following
objective criteria, either in absolute terms or in comparison to publicly
available industry standards or indices: stock price, return on equity, earnings
per share, EBITDA (earnings before interest, taxes, depreciation and
amortization), price-earnings multiples, net income, operating income, pre-tax
income, revenues, working capital, stockholder return, cash flow, and operating
margins and statistics. The Performance Goals may relate to one or more Business
Units or the performance of the Corporation as a whole, or any combination of
the foregoing.

(ii) To the extent applicable, the Committee, in determining whether and to the
extent a Performance Goal has been achieved, shall use the information to be
used in the Corporation’s audited financial statements and other objectively
determinable information. The Performance Goals established by the Committee may
be (but need not be) different each Performance Period and different Performance
Goals may be applicable to different Participants.

2.15 Performance Period means the calendar year.

2.16 Qualified Member means a member of the Committee who is a “non-employee
director” of the Corporation as defined in Rule 16b-3(b)(3) under the Exchange
Act and an “outside director” within the meaning of Regulation 1.162-27 (or any
successor provision) under Code Section 162(m).

2.17 Restricted Stock means shares of the Corporation’s common stock issued
under the Restricted Stock Plan (or any successor plan).

2.18 Restricted Stock Plan means the Sotheby’s Holdings, Inc. Amended and
Restated Restricted Stock Plan (or any successor plan).

2.19 Target Annual Incentive Bonus means, for any Participant, the amount
established for the Participant under the Corporation’s annual incentive bonus
plan.

2.20 Target Performance Bonus means, for any Participant with respect to any
Performance Period, the amount that the Participant would be eligible to earn as
a Performance Bonus for that Performance Period.

ARTICLE 3
PARTICIPATION

An Employee shall be eligible to participate in the Plan if he is designated as
eligible by the Committee. Individuals not specifically designated by the
Committee are not eligible to participate in the Plan. Eligibility will be
determined each Performance Period. The Corporation intends that only certain
senior-level key executives will be eligible to participate in the Plan. In
making such selections, the Committee may take into account the nature of the
services rendered by such Employees, their present and potential contributions
to the Corporation’s success, and such other factors as the Committee in its
discretion shall deem relevant.

-2-



--------------------------------------------------------------------------------

ARTICLE 4
ADMINISTRATION

4.1 Committee. The Compensation Committee of the Board shall administer the
Plan, unless the Board shall appoint a different committee. At any time that a
member of the Committee is not a Qualified Member, (i) any action of the
Committee relating to an award intended by the Committee to qualify as
“performance-based compensation” within the meaning of Code Section 162(m) and
regulations thereunder may be taken by a subcommittee, designated by the
Committee or the Board, composed solely of two or more Qualified Members, and
(ii) any action relating to an award to a Participant who is then subject to
Section 16 of the Exchange Act in respect of the Corporation may be taken either
by the Board, a subcommittee of the Committee consisting of two or more
Qualified Members or by the Committee but with each such member who is not a
Qualified Member abstaining or recusing himself or herself from such action,
provided that, upon such abstention or recusal, the Committee remains composed
of two or more Qualified Members. Such action, authorized by such a subcommittee
or by the Committee upon the abstention or recusal of such non- Qualified
Member(s), shall be the action of the Committee for purposes of the Plan.

4.2 Powers and Duties of the Committee. The Committee shall have the sole
discretionary authority (i) to select the Employees who are eligible to
participate in the Plan, (ii) to establish and/or approve the Performance Goals,
(iii) to interpret the Plan, (iv) to establish and modify administrative rules
for the Plan, (v) to impose such conditions and restrictions on Performance
Bonuses as it determines appropriate, and (vi) to take any other actions in
connection with the Plan or Performance Bonuses and to make all determinations
under the Plan as it may deem necessary or advisable. Action taken or not taken
by the Committee on one or more occasions shall be without obligation to take or
not take such action or like action on any other occasion(s). All powers of the
Committee shall be executed in its sole discretion, in the best interests of the
Corporation, not as a fiduciary, and in keeping with the objectives of the Plan
and need not be uniform as to similarly situated individuals.

All Performance Bonuses shall be made conditional upon the Participant’s
acknowledgement, by acceptance of a Performance Bonus, that all decisions and
determinations of the Committee shall be final and binding on the Participant,
his or her beneficiaries and any other person having or claiming an interest
under such Performance Bonus. Performance Bonuses need not be uniform among
Participants. The Committee’s administration of the Plan, including all such
rules and regulations, interpretations, selections, determinations, approvals,
decisions, delegations, amendments, terminations and other actions, shall be
final and binding on the Corporation and all employees of the Corporation,
including, the Participants and their respective beneficiaries.

4.3 Delegation by Committee. Except to the extent prohibited by applicable law
(including, but not limited to, Code Section 162(m)) or the applicable rules of
a stock exchange, the Committee may delegate, on such terms and conditions as it
determines in its sole and absolute discretion, to one or more senior executives
of the Corporation, any of the powers herein provided or conferred, or designate
one or more senior executives to perform those matters to be performed by the
Committee, including administration of the Plan; provided, however, that only
the Committee shall have the authority to amend or terminate the Plan. Any
person or persons delegated or designated by the Committee shall be subject to
the same obligations and requirements imposed on the Committee and its members
under the Plan. Any such allocation or delegation may be revoked by the
Committee at any time.

4.4 Expenses of Administration. The Corporation shall pay all costs and expenses
of administering the Plan.

4.5 Indemnification. Each member of the Committee shall be entitled to, in good
faith, rely or act upon any report or other information furnished to him by any
officer or other employee of the Corporation or any of its affiliates, the
Corporation’s independent certified public accountants or any executive
compensation consultant, legal counsel or other professional retained by the
Corporation to assist in the administration of the Plan. The Committee, members
of the Committee, and each officer or employee of the Corporation designated or
delegated by the Committee or acting on

-3-



--------------------------------------------------------------------------------

behalf of the Committee, shall be indemnified and protected by the Corporation
for any action or any failure to act in connection with services performed by or
on behalf of the Committee to the fullest extent provided or permitted by the
Corporation’s Articles of Incorporation and any other applicable legally binding
document and by any insurance policy or other agreement intended for the benefit
of the Committee as a committee of the Board of Directors or otherwise, or by
any applicable law.

ARTICLE 5
PERFORMANCE GOALS AND
PERFORMANCE BONUS AMOUNTS

5.1 Establishment of Performance Goals. For a given Performance Period, the
Committee, upon recommendation from the Corporation’s management, shall, within
the Applicable Period, determine the Employees who shall be Participants during
that Performance Period, each Participant’s Target Performance Bonus and the
Performance Goals for each Participant, all of which shall be set forth in
writing. The Performance Goals may provide for differing amounts to be paid
based on differing thresholds of performance. The Committee shall specify in the
minutes what adjustments under Section 5.5, if any, shall be made to the
financial calculations used to determine the achievement of Performance Goals.
The Committee shall notify each Participant of the applicable Performance Goals
and other terms of Target Performance Bonuses for the Performance Period.

5.2 Determination of Performance Bonus. Generally, a Participant earns a
Performance Bonus based on the level of achievement of the Performance Goals
established by the Committee for that Performance Period; provided that the
Committee may reduce a Performance Bonus based upon its assessment of
performance or other factors, but not increase the Performance Bonus beyond the
amount determined based on achievement of the Performance Goals. No Performance
Bonuses will be paid out with respect to any Performance Period in which the
minimum level of the Performance Goals established by the Committee has not been
achieved. Upon satisfaction of the designated Performance Goals for any
Performance Period, Performance Bonus amounts will be based on a multiple of the
Participant’s Target Annual Incentive Bonus.

5.3 Maximum Award Amount. The maximum Performance Bonus payable to any
Participant for any Performance Period shall not exceed $3,000,000.

5.4 Code Section 162(m). It is the intent of the Corporation that Performance
Bonuses payable to Participants under the Plan who are “covered employees”
within the meaning of Treasury regulation section 1.162-27(c)(2) (as amended
from time to time) shall constitute “performance-based compensation” within the
meaning of Code Section 162(m) and Treasury regulation section 1.162-27(e) (as
amended from time to time). Unless the Committee determines otherwise, the
Performance Bonuses shall be based on Performance Goals for each Performance
Period that shall satisfy the requirements for “qualified performance-based
compensation” under Code Section 162(m), including the requirement that the
achievement of the Performance Goals be substantially uncertain at the time they
are established and that the Performance Goals be established in such a way that
a third party with knowledge of the relevant facts could determine whether and
to what extent the Performance Goals have been met. Performance Bonuses may not
be awarded as an alternative to any other award that is not designated as
“qualified performance-based compensation” but instead must be separate and
apart from all other awards made. The Committee is authorized to reduce the
Performance Bonus for any Performance Period based upon its assessment of
performance or other factors, but not to increase the Performance Bonus beyond
the amount determined based on achievement of the Performance Goals. Any
reduction of a Participant’s Performance Bonus shall not result in an increase
in any other Participant’s Performance Bonus.

5.5 Changes to the Target. The Committee may at any time prior to the final
determination of the Performance Bonuses change the Target Performance Bonus of
any Participant or the Performance Goals applicable to such Participant to
reflect any change in the Participant’s responsibility level or position during
the course of the Performance Period; provided, however, the

-4-



--------------------------------------------------------------------------------

Committee may only make such changes with respect to a Performance Bonus to the
extent such changes will not adversely affect the Performance Bonus from
qualifying as performance-based compensation under Code Section 162(m).

5.6 Impact of Extraordinary Items or Changes in Accounting. To the extent
applicable, the determination of achievement of Performance Goals set under the
Plan for any given Performance Period shall be determined in accordance with
U.S. generally accepted accounting principles (“GAAP”) and in a manner
consistent with the methods used in the Corporation’s audited financial
statements, and, unless the Committee decides otherwise within the Applicable
Period, without regard to (i) extraordinary items or discontinued operations as
determined in accordance with GAAP, (ii) gains or losses from the sale of
significant assets or Business Units, (iii) changes in accounting rules or
principles, (iv) any non-recurring impairment or restructuring charges, or (v)
any unusual adjustment to tax valuation allowances. Notwithstanding the
foregoing, nothing herein shall be considered as preventing the Committee from
making adjustments to the Performance Goals or to an individual Performance
Bonus to reflect unusual or non-recurring events, to the extent that such
adjustments will not adversely affect the Performance Bonus from qualifying as
performance-based compensation under Code Section 162(m).

ARTICLE 6
PAYMENT OF PERFORMANCE BONUS

6.1 Termination of Employment Prior to the Bonus Payment Date. A Participant
must be employed both on the last day of the Performance Period and the date
upon which the Performance Bonus is paid in order to earn a Performance Bonus
for that Performance Period, except as provided in Section 6.5 in the event of a
Participant’s death; provided, however, the Committee, in its sole discretion,
may decide to make a prorated payment to a Participant who is not employed on
the date(s) referenced in the preceding sentence, based on the number of days
that the Participant was actively employed and performed services during such
Performance Period in such circumstances as are deemed appropriate. If a
Participant is on an authorized leave of absence during the Performance Period,
the Participant may be eligible to receive a pro-rated portion of any
Performance Bonus that would otherwise have been earned, as determined by the
Committee.

6.2 Time, Form and Manner of Payment. A Participant’s Performance Bonus shall be
payable in accordance with this Section 6.2. The Committee shall certify in
writing, in a manner conforming to applicable regulations under Code Section
162(m), prior to payment of each Performance Bonus, that the Performance Goals
have been satisfied. Performance Bonuses shall be payable in cash, as an award
of Restricted Stock if permitted under the Restricted Stock Plan, or as a
combination of cash and Restricted Stock. Performance Bonuses shall be paid as
soon as practicable following the close of the Performance Period, but in any
event no later than the March 15th following the end of the Performance Period
for which the Performance Bonus was earned, or such later date as the Committee
may determine in accordance with Code Section 409A. The number of shares of
Restricted Stock granted pursuant to this Section 6.2, if any, shall be
calculated in accordance with Section 6.3.

6.3 Restricted Stock Award.

(a) Calculation. The number of shares of Restricted Stock granted, if any, as
payment for the Participant’s Performance Bonus under the Plan shall be
calculated as follows:

 

 

 

 

 

Number of Shares of
Restricted Stock Granted

 


=

 

Portion of a Participant’s
Performance Bonus
to be Paid in Restricted Stock
Per Share Price of the
Corporation’s Common Stock on
the Date of Grant

For purposes of this calculation, the Date of Grant shall be the date the
Committee approves the Performances Bonuses payable to Plan Participants for the
applicable

-5-



--------------------------------------------------------------------------------

Performance Period. The Per Share Price of the Corporation’s Common Stock means
the closing price per share of the Corporation’s Common Stock on the New York
Stock Exchange (or, if listed on more than one United States exchange, the
principal said exchange) on the Business Day immediately preceding the Date of
Grant of the Restricted Stock. If the calculation results in fractional shares,
the total will be rounded up to the nearest whole share.

(b) Vesting of Restricted Stock. Unless the Committee decides, in its sole
discretion, on a longer vesting schedule, any Restricted Stock payable with
respect to a Performance Bonus shall vest in accordance with the following
schedule:

 

 

 

Completed Years of Employment
From Date of Grant

 

Cumulative Vesting
Percentage

1

 

33 1/3%

2

 

66 2/3%

3 or more

 

100%

If a Participant terminates employment prior to 100% vesting, any shares of
Restricted Stock which are not vested shall be forfeited immediately and
permanently. A Participant shall be 100% vested in his Restricted Stock in the
event he terminates employment by reason of death, Disability, or Retirement, or
in the event of a Change in Control (as such terms are defined in the Restricted
Stock Plan). If the vesting percentage results in fractional shares, the vested
amount will be rounded up to the nearest whole share.

(c) Restricted Stock Plan. Except as provided with respect to the vesting
schedule determined in accordance with Section 6.3(b) above, the Restricted
Stock granted under the Plan shall be subject to all of the terms and conditions
of the Restricted Stock Plan.

6.4 Withholding; Payroll Taxes. To the extent required by the law in effect at
the relevant time, the Corporation shall withhold from payments made under the
Plan any taxes required to be withheld pursuant to the requirements of federal
or any state or local law. The Corporation may require that the Participant or
his personal representative pay to the Corporation the amount of any federal,
state or local taxes that the Corporation is required to withhold with respect
to such Performance Bonuses, or the Corporation may deduct from other wages paid
by the Corporation the amount of any withholding taxes due with respect to such
Performance Bonuses.

6.5 Payment to Beneficiary or Guardian. In the event a Participant dies
subsequent to the end of a Performance Period but prior to the date a
Performance Bonus for such Performance Period is paid, the Corporation shall
make payment of the amount otherwise due to Participant to the Participant’s
Beneficiary. The Beneficiary of each Participant shall be the Beneficiary
designated by such Participant under the Sotheby’s, Inc. Retirement Savings Plan
who shall be entitled to receive the amount, if any, payable under the Plan upon
the Participant’s death. However, a Participant may designate a Beneficiary
different from his or her Beneficiary under the Sotheby’s, Inc. Retirement
Savings Plan by filing with the Corporation a written designation of one or more
persons as his Beneficiary. For purposes of the Plan, a Participant may, from
time to time, revoke or change his Beneficiary designation without the consent
of any prior Beneficiary by filing a new designation with the Corporation. The
last such designation received by the Corporation shall be controlling;
provided, however, that no designation, or change or revocation thereof, shall
be effective unless received by the Corporation prior to the Participant’s
death, and in no event shall it be effective as of any date prior to such
receipt.

6.6 Impact of Performance Bonus on Corporation’s Other Benefit Plans or
Programs. The cash amount of any Performance Bonus paid or payable under the
Plan shall be included in the Participant’s compensation for purposes of
calculating any amount or benefit the Participant is eligible to receive under
the Sotheby’s Deferred Compensation Plan and the Sotheby’s, Inc. Retirement
Savings Plan. The Performance Bonus shall not be included for purposes of the
Sotheby’s, Inc. Severance Plan, other compensatory or fringe benefit programs,
life insurance programs, or any other similar or subsequently established plan
or program.

-6-



--------------------------------------------------------------------------------

ARTICLE 7
AMENDMENT AND TERMINATION OF PLAN

7.1 Amendment. The Plan may be amended in whole or in part at any time by action
of the Committee; provided, however that the Committee shall not amend the Plan
without shareholder approval if such approval is required by Code Section
162(m). Except as provided in section 8.8 below, no amendment that adversely
affects any Participant’s rights to a Performance Bonus that has been earned
prior to the date of the amendment shall be effective unless the Participant
consents to the amendment.

7.2 Right to Terminate. The Committee may at any time terminate this Plan. In
the case of termination of the Plan, each Participant may receive a pro-rated
portion of the Performance Bonus that would otherwise have been earned for the
then current Performance Period had the Plan not been terminated, as determined
by the Committee. Each such Performance Bonus shall be paid as soon as
practicable, but in no event later than 2 1/2 months after the Performance
Period in which the Plan terminates.

ARTICLE 8
MISCELLANEOUS

8.1 Status of Each Participant is that of an Unsecured General Creditor. Each
Participant and his or her Beneficiaries, heirs, successors and assigns shall
have no legal or equitable right, interest or claim in any specific property or
asset of the Corporation. Assets of the Corporation shall not be held under any
trust for the benefit of any Participant or his or her Beneficiaries, heirs,
successors or assigns, or held in any way as collateral security for the
fulfilling of the obligations of the Corporation under this Plan. Any and all of
the Corporation’s assets shall be, and remain, the general unrestricted assets
of the Corporation. The Corporation’s sole obligation under this Plan shall be
merely that of an unfunded and unsecured promise of the Corporation to pay money
in the future, subject to the conditions and provisions hereof.

8.2 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder. Notwithstanding the above, if a
Participant or his Beneficiary becomes entitled to a distribution of benefits
under the Plan, and if at such time the Participant has outstanding any debt,
obligation, or other liability representing an amount owing to the Corporation,
then the Corporation may offset such amount owed to it against the amount of
benefits otherwise distributable. Such determination shall be made by the
Corporation in its sole discretion.

8.3 Not a Contract of Employment. The terms and conditions of this Plan do not
constitute a contract of employment between the Corporation and any Employee or
Participant. Neither the establishment of this Plan, nor any action taken
hereunder, shall be construed as giving any Employee or any Participant any
right to be retained in the employ of the Corporation. The Corporation is under
no obligation to continue the Plan. Nothing contained in the Plan shall limit or
affect in any manner or degree the normal and usual powers of management,
exercised by the officers and the Board of Directors or committees thereof, to
change the duties or the character of employment of any Employee or to remove
any individual from the employment of the Corporation at any time, all of which
rights and powers are expressly reserved.

8.4 Terms. The use of any gender herein is deemed to be or include the other
genders and the use of the singular herein is deemed to be or include the plural
(and vice versa), wherever appropriate.

8.5 Captions. The captions used in this Plan are for convenience only and are
not to control or affect the meaning or construction of any of its provisions.

8.6 Governing Law. The provisions of this Plan are to be construed and
interpreted according to the laws of the State of New York, without giving
effect to the conflict of laws provisions thereof.

-7-



--------------------------------------------------------------------------------

8.7 Validity. In case any provision of this Plan is held to be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan will be construed and enforced as if such
illegal or invalid provision had never been inserted herein.

8.8 Compliance with Law. With respect to reporting persons, transactions under
this Plan are intended to comply with all applicable conditions of Rule 16b-3 or
its successors under the Exchange Act and in all events the Plan shall be
construed in accordance with Rule 16b-3. It is the intent of the Corporation
that the Plan and Performance Bonuses comply with the applicable provisions of
Code Section 162(m) to the extent deemed appropriate by the Committee which
administers the Plan. It is also the intent of the Corporation that the Plan and
Performance Bonuses comply with Code Section 409A. To the extent any provision
of the Plan or action by the Committee fails to comply with any of the sections
listed above, such provision shall be deemed null and void to the extent
permitted by law and deemed advisable by the Committee. To the extent that any
legal requirement of Code Sections 162(m) or 409A, or Rule 16b-3, as set forth
in the Plan ceases to be required under Code Sections 162(m) or 409A, or Rule
16b-3, that Plan provision shall cease to apply. The Committee may revoke any
Performance Bonus if it is contrary to law or modify the Performance Bonus to
bring it into compliance with any valid and mandatory government regulation. The
Board, in its absolute discretion, may bifurcate the Plan so as to restrict,
limit or condition the use of any provision of the Plan to the affected
Participants without so restricting, limiting or conditioning the Plan with
respect to other Participants.

8.9 Successors. The provisions of this Plan bind and inure to the benefit of the
Corporation and its successors and assigns. The term successors as used herein
include any corporate or other business entity which, whether by merger,
consolidation, purchase or otherwise acquires all or substantially all of the
business and assets of the Corporation and successors of any such corporation or
other business entity.

8.10 Execution. To record the adoption of the Plan, subject to the approval of
the Corporation’s shareholders, the Corporation has caused the execution hereof
as of the date provided below.

As amended and restated, this Plan is adopted on the 9th day of April, 2007.

SOTHEBY’S

By:

  /s/ SUSAN ALEXANDER

--------------------------------------------------------------------------------

Susan Alexander

 

Its: Executive Vice President and Worldwide Head of Human Resources

-8-



--------------------------------------------------------------------------------